.'Simmons, C. J.
1. Where suit for breach of a warranty was brought against a-partnership alleged to be composed of three persons, and one of them filed a plea in his individual capacity, denying that he as an individual ever made the warranty sued on, but not denying that he was a member of the partnership or showing facts which would relieve the partnership of liability, such plea was properly stricken on motion.
:2. It was not error to reject an unsworn amendment to such plea, denying the existence of the partnership and the pleader’s membership therein. Civil Code, § 2637.
3. Under the act creating the city court of Bainbridge, it is not necessary to take the verdict of a jury except where a jury is demanded, even though the suit be for unliquidated damages.
•4. A count in a declaration, alleging in substance that the defendant had acted in bad faith and had been stubbornly litigious and had caused the plaintiff unnecessary trouble and expense, may be joined with a count on breach of warranty ; and if the amounts claimed in the two counts aggregate more than fifty dollars, this will, as against a motion in arrest of judgment, give jurisdiction of the suit to a court having jurisdiction only of suits for more than fifty dollars.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.